Citation Nr: 0319861	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
myositis of the low back muscles, currently evaluated as 10 
percent disabling.

2.  Entitlement to non-service connected pension, to include 
extraschedular consideration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The December 1998 rating decision granted an increased 
evaluation from 0 percent to 10 percent for chronic myositis 
of the low back muscles, and denied non-service connected 
pension benefits.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this matter will 
be returned to the RO for additional development.

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

1.  The RO should also ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his low 
back disability and any other disorders which 
are the bases of his claim for non-service 
connected pension benefits claim covering the 
period from August 1998 to the present, which 
have not been associated with the claims 
file.  The veteran should be provided with 
any necessary authorizations for the release 
of this information.  The RO should obtain 
records from each health provider the veteran 
identifies, with any negative replies noted 
in writing.

2.  The RO should make arrangements to 
schedule the veteran for VA examination by an 
orthopedist to determine the nature and 
severity of his service-connected myositis of 
the low back and the non-service connected 
cervical spine disability.  All necessary 
tests and specialized studies, to include x-
ray studies, deemed necessary should be 
performed.  Request the examiner to obtain a 
detailed occupational history.  It is 
requested that the examination include range 
of motion testing.  The examiner is requested 
to state the normal range of motion of the 
involved area. 

In conjunction with this examination, the 
examiner is also requested to comment upon 
the following: (a) whether the low back 
disabity and the non-service cervical spine 
disability are manifested by weakened 
movement, excess fatigability, 
incoordination, or pain on movement; and (b) 
whether pain related to the low back 
disability could significantly limit 
functional ability during flare-ups or when 
the affected part of the body is used 
repeatedly over a period of time.  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  Request the 
examiner to comment on the impact the 
disabilities involving the lumbar and 
cervical spine have on the veteran's 
employability.  

A complete rationale should be given for all 
opinions and conclusions expressed.  The 
claims file must be furnished to the examiner 
in conjunction with the examination and this 
fact should be noted by the examiner in the 
examination report.

3.  The RO should make arrangements to 
schedule the veteran for a general VA pension 
examination to determine the nature and 
severity of all non-orthopedic disorders 
claimed in conjunction with his claim for 
non-service connected pension benefits, to 
include evaluation for urethritis, 
hypertension, and a skin condition.  All 
testing or any other specialized examinations 
deemed necessary should be performed.  The 
claims file must be furnished to the examiner 
in conjunction with the examination and this 
fact should be noted by the examiner in the 
examination report.

4.  The RO should then readjudicate the 
issues on appeal.  In the event that any 
action taken remains adverse to the veteran, 
a supplemental statement of the case should 
be provided to the veteran and his 
representative, and an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should again 
be returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this appeal.  

The veteran need take no action unless otherwise notified, 
but he may submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




